Case: 1:18-cv-02417-JG Doc #: 22 Filed: 06/17/20 1 of 2. PageID #: 261



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
ELVERT S. BRISCOE, JR.,                                          :
                                                                 :   Case No. 1:18-cv-02417
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :
                                                                 :   OPINION & ORDER
GARY MOHR, ODRC DIRECTOR, et al., :                                  [Resolving Doc. 19]
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Plaintiff Elvert S. Briscoe, Jr., an Ohio inmate, brings this civil rights action

under 42 U.S.C. § 1983. 1 On March 8, 2019, the Court screened and dismissed Plaintiff’s

case pursuant to 28 U.S.C. § 1915(e)(2)(B). 2 Plaintiff appealed. 3 On April 7, 2020, the

Sixth Circuit issued a mandate, affirming the Court's dismissal of some claims and vacating

the Court's dismissal of other claims. 4 On May 12, 2020, the Sixth Circuit recalled the

mandate because Plaintiff filed a petition for a rehearing en banc. 5

          On May 29, 2020, Plaintiff moved to compel the Ohio Attorney General and the

Ohio Department of Rehabilitation and Correction Director to provide forwarding

addresses for Defendants Gary Mohr and Lashann Eppinger. 6 The Court lacks jurisdiction

to rule on Plaintiff’s motion to compel because the Sixth Circuit recalled its mandate. 7 The

Court DENIES Plaintiff’s motion to compel for lack of jurisdiction.


          1
            Doc. 1.
          2
            Doc. 5.
          3
            Doc. 7.
          4
            Doc. 12.
          5
            Doc. 16.
          6
            Doc. 19.
          7
            See United States v. Carman, 933 F.3d 614, 615 (6th Cir. 2019) (“Subject to very few exceptions, the
filing of a notice of appeal shifts from the district court to the court of appeals adjudicatory authority over any
aspect of the case . . . involved in the appeal.”).
Case: 1:18-cv-02417-JG Doc #: 22 Filed: 06/17/20 2 of 2. PageID #: 262
Case No. 1:18-cv-02417
Gwin, J.

      IT IS SO ORDERED.


Dated: June 17, 2020                          s/     James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                        -2-
